Title: From James Madison to Richard Rush, 20 May 1819
From: Madison, James
To: Rush, Richard


Dear Sir
Montpellier May 20. 1819
Having written to you very lately, I only avail myself of the present opportunity furnished by Mr. Astor, to mention, in case of any delay or miscarriage of the letter, that yours of Decr. 13. was duly received and acknowleged. It was four months on its way, but came at length safely to hand with the books sent with it.
Mr. Astor is on a visit to Europe, and will pay his respects to you in London. Being not sure that your personal acquaintance is such as to render it superfluous, I take the occasion of introducing him to it. You will find him very intelligent and very amiable. Always & affectionately yours
James Madison
